MEMORANDUM**
Bob Turner appeals pro se the district court’s dismissal with prejudice of his action against officials at San Diego’s Montgomery Field Airport seeking money damages for alleged violations of his civil rights in his dispute over fees and space allocations for light aircraft mooring at the airport. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, see Libas Ltd. v. Carillo, 329 F.3d 1128, 1130 (9th Cir.2003), and we affirm for the reasons set forth in the district court order filed on August 16, 2004 and entered into judgment on August 18, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.